DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been entered and accepted. The amendments with regard to the 112b rejection is accepted and the rejection withdrawn. The amendment with regard to the double patenting rejection is accepted and the rejection withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been over Elsasser (US 6423951 B1), in view of BATLIWALLA (EP 0307007 A2), and in further view of Gray (US 4250397 A). A full rejection can be found below.
	The applicant argues regarding amended claims 5-6 that Elsasser and Stinger both fail to disclose a casing that encloses in a fluid tight manner the first electrode layer, the second electrode layer, and the heating layer. The applicant further seems to argue that since an open-edge 6 of Stinger is provided, the casing is not sealed and thus would not be waterproof. Examiner notes that while the drawing of Stinger seems to indicate that only one side is sealed, the final step of preparing the electric heating element is to seal both edges of the product according to edge 7 seen in the drawing (Stinger Column 11 Lines 15-16). Thus, it is logical to conclude that the drawing is merely illustrative and not indicative of the final structure of the heating element. Elsasser teaches that the resistive and electroconductive layers can be made water-tight by a polyester sheet applied by welding (Column 8 Lines 21-25) and that the casing layers are made of polyester sheets (Column 7 Lines 13-14). Since Stinger teaches of a method of forming a seal by welding two polyester casing layers together (Column 6 Lines 50-53), it would be obvious to one of ordinary skill in the art to use this method to form a water-tight seal.

Claim Interpretation
The term "at least one" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of options sufficiently satisfies the entire portion of the claim.
The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term "and/or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
	Claims 1, 16, and 19 recites the term “major sides”. This term is being interpreted as the sides with the largest area.
	Claim 7 recites the limitation “defined on at least one of said opposite sides of the heating layer is at least one housing for the first electrode layer, respectively the second electrode layer, the at least one part of the polymer-based material of the first casing layer, respectively of the second casing layer, being directly welded or directly chemically bonded to a corresponding part of the polymer-based material of the heating layer at at least one area that delimits peripherally at least part of said at least one housing” The term “respectively” is being interpreted as meaning that the part preceding the use of the term is repeated for the term after the term. Namely, the housing for the first electrode layer is on one of the opposite sides of the heating layer, and respectively the housing for the second electrode layer is also on one of the opposite sides of the heating layer. The first casing layer is directly welded or directly chemically bonded to a corresponding part of the polymer-based material and the second casing material is also directly welded or directly chemically bonded to a corresponding part of the polymer-based material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elsasser (US 6423951 B1), in view of BATLIWALLA (EP 0307007 A2), and in further view of Gray (US 4250397 A).
	Regarding claim 1, Elsasser teaches an electrical heating device (Figure 2) comprising: 
a first electrode layer, made of electrically conductive material (electroconductive layer 4), a second electrode layer, made of electrically conductive material (electroconductive layer 3), 
a heating layer (resistive layer 2) made of at least one polymer-based material (Column 5 lines 32-36 and Column 8 Lines 44-52; resistive mass 22 of layer 2 comprises an electroconductive polymer), the heating layer having two opposite sides (Figure 3; side facing electroconductive layer 4 and side facing electroconductive layer 3), 
Furthermore, the border region 21 of the resistive layer (Column 5 Lines 32-34) and region 23 (Column 5 Lines 46-55) is made of plastic (Column 9 Lines 6-9) insulating filler material.
a casing (insulating layer 8, insulating layer 9, and insulating layer 10) made at least in part of polymer-based electrically insulating material (Column 7 Lines 13-26; insulating layers are made of polyester), 
Polyester is known in the art to be a polymer-based electrically insulating material.
wherein the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) are each associated at a respective one said side of the heating layer (Figure 2 Column 4 Line 65 – Column 5 Line 6; resistive layer is arranged between the electroconductive layers), with at least one part of the heating layer that is set between the first electrode layer and the second electrode layer (Figure 2 Column 4 Line 65 – Column 5 Line 6; resistive layer is arranged between the electroconductive layers), in contact with them (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers), 
wherein the casing (insulating layer 8, insulating layer 9, and insulating layer 10) comprises at least one first casing layer (insulating layer 9) and one second casing layer (insulating layer 10), each facing a respective one said side of the heating layer (Figure 2) and being made at least in part of a polymer-based material (Column 7 Lines 13-26; insulating layers are made of polyester), 
at least one part of the polymer-based material of the first casing layer and the second casing layer (Column 7 Lines 13-26; insulating layers made of polyester) is bonded (Column 5 Lines 49-55; joined through manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer at said opposite sides of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).
See claim interpretation for “or” above.
Said screw penetrates both sides of the insulating material of the resistive layer. As can be seen in Figure 2 and Column 5 Lines 41-49, the intended penetration position of the screw through the openings through the electroconductive layers and resistive layer are superimposed over each other. While Elsasser does not directly teach that the insulating layers are also penetrated, it is necessary for the screw to penetrate at the very least insulating layer 9 to penetrate all of the electroconductive layers. Furthermore, Column 3 Lines 54-59 teach that the purpose of the screw is to allow the resistive heating element to be fixed on a wall or a floor. The screw would be unable to penetrate all the superimposed openings through the electroconductive layers and resistive layer while also fixing the resistive heating element to a wall or floor without penetrating at least two of the casing layers (see Figure 2).
	Elsasser fails to teach:
	a heating layer made of at least one polymer-based material having a positive temperature coefficient (PTC) effect
	wherein the polymer-based material of the first casing layer and the second casing layer, and the at least one polymer-based material having a PTC effect of the heating layer are materials designed to weld and/or chemically bind to one another,
at least one part of the polymer-based material of the first casing layer and the second casing layer is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer
BATLIWALLA teaches an electrical heating device, wherein:
a heating layer (conductive polymer) made of at least one polymer-based material having a positive temperature coefficient (PTC) effect (Page 3 Lines 47-53; conductive polymer exhibits PTC behavior)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Batliwalla and have the heating layer exhibit a positive temperature coefficient effect. This would have been done so that the heating layer would be self-regulating (BATLIWALLA Page 3 Lines 47-53).
Elsasser modified with Batliwalla fails to teach:
wherein the polymer-based material of the first casing layer and the second casing layer, and the at least one polymer-based material of the heating layer are materials designed to weld and/or chemically bind to one another,
at least one part of the polymer-based material of the first casing layer and the second casing layer is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer
Gray teaches a heating element, wherein:
wherein the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride), and the at least one polymer-based material (Column 5 Lines 5-6; sheet 12 is saturated with polyvinyl chloride plastisol) of the heating layer are materials designed to weld and/or chemically bind to one another (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction),
See claim interpretation above for “or”.
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction)
Elsasser also teaches of welding a polyester sheet to the border of the resistive layer for the purpose of making the apparatus water-tight (Column 8 Lines 21-28). Elsasser further teaches that the insulating layers consist of polyester (Column 7 Lines 13-14).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Gray and chemically bond the heating layer with the casing layer. This would have been done to make the device water-tight (Elsasser Column 8 Lines 21-28).
One embodiment of bonding the heating layer with the casing layer at the edges to make a seal is taught by Stinger (US 3900654 A).
	

	Regarding claim 2, Elsasser as modified teaches the device according to claim 1, wherein:
at least one from among the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) has one or more through openings (Figure 2; openings 11) through which the at least one part of the polymer-based material of at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) is bonded to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer at a respective one said side of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material).
See claim interpretation above for “or”.
BATLIWALLA further teaches:
a heating layer (conductive polymer) made of at least one polymer-based material having a positive temperature coefficient (PTC) effect (Page 3 Lines 47-53; conductive polymer exhibits PTC behavior)
This would be obvious for the same motivation as claim 1.
Gray further teaches:
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction)
This would be obvious for the same motivation as claim 1.

Regarding claim 3, Elsasser as modified teaches the device according to claim 2, wherein:
at least one of the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) is made of electrically conductive material (electroconductive layers and inherently electroconductive) that is at least partially embedded in the polymer-based material of the heating layer (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers) at least at a respective one said side, in such a way that the at least one part of the polymer-based material of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) is bonded (Column 5 Lines 49-55; joined through manner of fixation such as a screw) to a corresponding part (Figure 2; Column 5 Lines 46-49) of the polymer-based material of the heating layer at a respective one said side of the heating layer (Column 5 Lines 49-55; screw is retained by resistive layer 2 fitted with insulating material).
See claim interpretation above for “or”.
Gray further teaches:
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction)
This would be obvious for the same motivation as claim 1.
BATLIWALLA further teaches:
a heating layer (conductive polymer) made of at least one polymer-based material having a positive temperature coefficient effect (Page 3 Lines 47-53; conductive polymer exhibits PTC behavior)
This would be obvious for the same motivation as claim 1.
at least one of the first electrode layer (bus bar 15) and the second electrode layer (bus bar 16) has a meshed, or grid-like, or fabric structure (Page 7 Lines 24-39; composed of expanded metal mesh). 
Bus bars 15 and 16 are secured to an insulating jacket sheet and are intended to conduct current from the power source through the resistive element (Page 4 Lines 19-28).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with BATLIWALLA and substitute the first and second electrode layers with bus bars made of expanded metal mesh. The bus bars and the electrode layers perform the same function and one of ordinary skill in the art would be capable of performing said substitution with predicable results. 

Regarding claim 4, Elsasser as modified teaches the device according to Claim 2, wherein:
at least one of the first electrode layer (electroconductive layer 4) and the second electrode layer (electroconductive layer 3) is made of electrically conductive material (electroconductive layers and inherently electroconductive) which is partially embedded in the polymer-based material of the heating layer (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers) at least at a respective one said side, in such a way that the at least one part of the polymer-based material of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) is bonded (Column 5 Lines 49-55; joined by manner of fixation such as a screw) to a corresponding part (Figure 2; Column 5 Lines 46-49) of the polymer-based material of the heating layer at a respective one said side of the heating layer (Column 5 Lines 49-55; screw is retained by resistive layer 2 fitted with insulating material) with another part of the polymer-based material (side opposite to side bonded to resistive layer) of the at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) that adheres to a corresponding portion of the meshed structure that projects from the aforesaid side of the heating layer (Figure 2 Column 7 Lines 13-26; insulating layers can be bonded to the electroconductive layers by insertion of plastic sheets).
See claim interpretation above for “or”.
BATLIWALLA further teaches:
a heating layer (conductive polymer) made of at least one polymer-based material having a positive temperature coefficient effect (Page 3 Lines 47-53; conductive polymer exhibits PTC behavior)
This would be obvious for the same motivation as claim 1.
at least one of the first electrode layer (bus bar 15) and the second electrode layer (bus bar 16) has a meshed, or grid-like, or fabric structure (Page 7 Lines 24-39; composed of expanded metal mesh). 
This would be obvious for the same motivation as claim 3.
Gray further teaches:
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction)
This would be obvious for the same motivation as claim 1.

Regarding claim 8, Elsasser as modified teaches the device according to claim 1, wherein:
the first casing layer, the second casing layer, the first electrode layer, the second electrode layer and the heating layer each have a through opening (Figure 2; openings 11 and 23),
Figure 3 sees contact lug 33 and 34 inserted through all those layers.
See claim 1 for explanation on first and second casing layer containing an opening for the screw.
said through openings being coaxial or at least in part facing one another (Figure 2 Column 5 Lines 41-49; openings are superimposed over each other), and provided at said through openings of the first casing layer, of the second casing layer, of the first electrode layer, of the second electrode layer, and of the heating layer is a sealing element defining a respective through opening (Column 5 Lines 49-55; screw penetrates all of those layers).
	Column 8 Lines 25-28 teach that the screw itself seals against entry of water, thus acting as a sealing element.	

Regarding claim 11, Elsasser teaches the electrical device according to claim 1, wherein:
	at least one part of the polymer-based material (Column 7 Lines 13-26; insulating layers are made of polyester) of at least one of the first casing layer (insulating layer 9) and the second casing layer (insulating layer 10) is also welded (Column 8 Lines 21-25; polyester is welded to the electroconductive layers) or chemically bonded to the material of at least one of the first electrode layer and the second electrode layer (Figure 2 Column 7 Lines 23-25; insulating layers can be bonded to the electroconductive layers).
The same material of the first casing layer and the second casing layer, polyester, is also welded to the border of the electroconductive layers to make the device water-tight.
One embodiment of sealing internal layers with the casing layer at the edges to make a seal is taught by Stinger (US 3900654 A).

Regarding claim 12, Elsasser as modified teaches the device according to Claim 1.
BATLIWALLA further teaches:
at least one of the first electrode layer (bus bar 15) and the second electrode layer (bus bar 16) comprises at least one of: a lamina of electrically conductive material, a mesh or grid of electrically conductive material (Page 7 Lines 24-39; composed of expanded metal mesh), a fabric of electrically conductive material, an electrically conductive material deposited on the heating layer.
See claim interpretation above for “at least one”.
Bus bars 15 and 16 are secured to an insulating jacket sheet and are intended to conduct current from the power source through the resistive element (Page 4 Lines 19-28).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with BATLIWALLA and substitute the first and second electrode layers with bus bars made of expanded metal mesh. The bus bars and the electrode layers perform the same function and one of ordinary skill in the art would be capable of performing said substitution with predicable results. 

Regarding claim 13, Elsasser as modified teaches the electrical device according to claim 1, wherein:
electrical-connection element (Figure 3; contact lugs 33 and 34), electrically connected to the first electrode layer and to the second electrode layer (Column 5 Lines 7-31; conductive layers 3/4/7 can be contacted individually thus it does contact conductive layers 3 and 4 in certain embodiments), and a protective body (border region 21 of resistive layer 2 and portions of insulating layers 8/9/10 which surround the recesses), made of an electrically insulating material (insulating layer Column 7 Lines 13-26; border region Column 5 Lines 32-34 and Column 9 Lines 6-9), that covers part of the electrical-connection elements (Column 5 Lines 7-31).
The lugs penetrate into the recesses (recess slots can be seen clearly in Figure 2 as various A/B/Cs) and thus become covered by electrically insulating material from the border region of 21 and the insulation layers.

Regarding claim 15, Elsasser as modified teaches the device according to claim 1, wherein:
	the first electrode layer, the second electrode layer, the heating layer and the casing are coupled together so as to define a structure of the electrical heater that is planar (Figure 2) and at least in part flexible (Column 4 Lines 16-23).
	Column 4 Lines 16-23 teach that the resistive heating element can be rolled up and thus is at least in part flexible.

Regarding claim 16, Elsasser as modified teaches the device according to claim 1, wherein:
said opposite sides are opposite major sides of the heating layer (Figure 2; side facing electroconductive layer 4 and side facing electroconductive layer 3).
	See claim interpretation above for “major sides”.


Claims 5-7, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsasser (US 6423951 B1), BATLIWALLA (EP 0307007 A2), and Gray (US 4250397 A) and in further view of Stinger (US 3900654 A).
Regarding claim 5, Elsasser as modified teaches device according to Claim 1, wherein:
the casing (polyester sheet) 
Column 7 Lines 13-14 teaches that the insulating layers consist of polyester. 
Column teaches that insulating layers can consists of polyester.
encloses in a fluid tight manner the first electrode layer, the second electrode layer and the heating layer (Column 8 Lines 21-28; surface of the resistor heating element particularly the border of the resistive layer and the electroconductive layers are made water-tight by a polyester sheet applied by welding), and
Gray further teaches:
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction)
This would be obvious for the same motivation as claim 1.
Elsasser fails to teach:
the heating layer has at least one edge having a tapered or inclined profile, and at least one of the first casing layer and the second casing layer defines at least one corresponding first portion having a tapered or inclined profile, said profile of the at least one of the first casing layer and the second casing layer directly welded or directly chemically bonded to said profile of the at least one edge of the heating layer.
Stinger teaches a composite polymeric electric heating element, wherein:
the heating layer (conductive elastomer layer 1) has at least one edge having a tapered or inclined profile (drawing; tapered end of conductive elastomer layer 1 near edge 7), and at least one of the first casing layer (top insulating film 2) and the second casing layer (insulating film 4) defines at least one corresponding first portion having a tapered (tapered end near edge 7) or inclined profile, said profile of the at least one of the first casing layer and the second casing layer (both insulating films 2 and 4) being bonded (bonded) to said profile of the at least one edge of the heating layer (Column 6 Lines 28-32; insulating films 2 and 4 are in an adherent relation with the conductive elastomer layer 1 including near edge of heating layer next to edge 7).
See claim interpretation above for “or”.
Elsasser teaches that the border of the resistor heating element and particularly the border of the resistive layer is made water-tight by a polyester sheet applied by welding (Column 8 Lines 9-28). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the taper structure of both the casing layers and the heating layer as seen in the drawing of Stinger. This is a known method of surrounding the interior of the resistor heating element with insulating material and would be done to make said resistor heating element water-tight (Elsasser Column 8 Lines 9-28).

Regarding claim 6, Elsasser as modified teaches device according to Claim 5.
Stinger further teaches:
	the first casing layer (top insulating film 2) and the second casing layer (insulating film 4) are joined or welded or bonded (bonded) together at least at respective perimetral areas that extend beyond said profile of the at least one edge of the heating layer (Column 6 Lines 50-53; bonded at edge 7 where the films are bonded together), 
	As can be seen in drawing, edge 7 is located past the extent of the heating layer (layer 1).
and/or   rAppl. No. To Be Assignedfirst casing layer and the second casing layer are joined or welded or bonded together at a through opening of the heating layer and at corresponding through openings of the first electrode layer and of the second electrode layer, the through opening of the heating layer defining the at least one edge having said profile, and/or the first casing layer, respectively the second casing layer, is joined or welded or bonded to the second electrode layer, respectively to the first electrode layer, at a through opening of the heating layer and a corresponding through opening of the first electrode layer, respectively of the second electrode layer, the through opening of the heating layer defining the at least one edge having said profile.
See claim interpretation above for “and/or”.

Regarding claim 7, Elsasser teaches the device according to claim 1.
Gary further teaches:
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric).
This would be obvious for the same motivation as claim 1.
Elsasser fails to teach:
defined on at least one of said opposite sides of the heating layer is at least one housing for the first electrode layer, respectively the second electrode layer, the at least one part of the polymer-based material of the first casing layer, respectively of the second casing layer, being directly welded or directly chemically bonded to a corresponding part of the polymer-based material of the heating layer at at least one area that delimits peripherally at least part of said at least one housing.
Stinger teaches a composite polymeric electric heating element, wherein:
defined on at least one of said opposite sides of the heating layer (drawing; bottom side of the heating layer) is at least one housing (indent into the heating layer) for the first electrode layer (electrodes/conductors 3), the at least one part of the polymer-based material of the first casing layer being bonded to a corresponding part of the polymer-based material of the heating layer (Column 6 Lines 32-45; films 2 and 4 are made of polyester) at at least one area that delimits peripherally at least part of said at least one housing (drawing; layer 1 determines the boundaries of the housing where the conductors 3 are located).
See claim interpretation above for “respectively” and “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and substitute the method of adhering the first electrode layer adjacent to the heating layer to joining the electrode layer within a housing inside of the heating layer. This is a known location in the art for the conductor layer to be at and one of ordinary skill in the art would be capable of making said substitution of location with predicable results.
In Elsasser modified with Stinger, the second electrode layer would be bonded to a housing at the opposite side of the heating layer that contains the housing for the first electrode layer instead of on the same side. This would be done to maintain the structure of the original invention. The second housing would also be delimited by the heating layer similarly to the first housing.


Regarding claim 9, Elsasser as modified teaches the device according to claim 1, wherein:
the first and second casing layers are made of polymer-based material (Column 7 Lines 13-26)
	Elsasser fails to teach:
wherein the first casing layer and the second casing layer are films.
Stinger teaches a composite polymeric electric heating element, wherein:
wherein the first casing layer (insulating film 2) and the second casing layer (insulating film 4) are films made of polymer material (Column 5 Lines 20-23).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and substitute the first and second casing layer made of polymer material with a film made of polymer material taught. The purpose of both polymers is to be insulating and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 10, Elsasser as modified teaches the device according to claim 1, wherein:
	the first casing layer and the second casing layer are layers overmoulded on a group including the first electrode layer and the second electrode layer (Column 7 Lines 13-26; insulating layers can be bonded to the electroconductive layers by insertion of plastic sheets).
	Overmolding an electrically conductive part to an insulating part is known in the art as evidenced by Pierron (US 20050175328 A1). Thus, overmoulding the first and second casing layer is a known method which may be used instead of the insertion of plastic sheets.
	Elsasser fails to teach:
the first casing layer and the second casing layer are layers overmoulded on a group including the heating layer.
Stinger teaches a composite polymeric electric heating element, wherein:
the first casing layer (top insulating film 2) and the second casing layer (bottom insulating film 4) are layers overmoulded on a group including the heating layer (Column 6 Lines 28-32; insulating films 2 and 4 are in an adherent relation with the conductive elastomer layer 1).
Elsasser teaches that the border of the resistor heating element and particularly the border of the resistive layer is made water-tight by a polyester sheet applied by welding (Column 8 Lines 9-28). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the taper structure of both the casing layers and the heating layer as seen in the drawing of Stinger. This is a known method of surrounding the interior of the resistor heating element with insulating material and would be done to make said resistor heating element water-tight (Elsasser Column 8 Lines 9-28).

Regarding claim 18, Elsasser as modified teaches the device according to claim 1.
Elsasser fails to teach:
A vehicle component having an electrical heating device according to Claim 1.
Stinger teaches an electrical heating element, wherein:
said electrical heating element is intended to be used in tank (Column 1 Lines 13-20).
See claim interpretation above for “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and use the electrical heating element taught by Elsasser in a tank. Stinger teaches that an electrical heating element is used in tanks (Column 1 Lines 13-20) and since Elsasser teaches that the heating element is water-tight (Column 8 Lines 9-28), the heating element taught by Elsasser would be capable of acting as the electrical heating device used in a tank.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elsasser (US 6423951 B1), in view of BATLIWALLA (EP 0307007 A2), Gray (US 4250397 A), and Bilotti (US 20170213616 A1).
Regarding claim 17, Elsasser teaches an electrical heating device comprising: 
a first electrode layer, made of electrically conductive material (electroconductive layer 4), a second electrode layer, made of electrically conductive material (electroconductive layer 3), 
a heating layer (resistive layer 2) made of at least one polymer-based material (Column 5 lines 32-36 and Column 8 Lines 44-52; resistive mass 22 of layer 2 comprises an electroconductive polymer), 
at least one part of the heating layer being set between the first electrode layer and the second electrode layer (Figure 2 Column 4 Line 65 – Column 5 Line 6), in contact with them (Column 7 Lines 13-26; resistive layer is bonded and in contact with surrounding electroconductive layers), the heating layer having two opposite sides (Figure 1a; resistive sheet layer 2 is arranged between the flat electrodes 3 at one side and flat electrode 4 at the other side),
a casing (insulating layer 8, insulating layer 9, and insulating layer 10) made at least in part of polymer-based electrically insulating material (Column 7 Lines 13-26; insulating layers are made of polyester), 
Polyester is known in the art to be a polymer-based electrically insulating material.
wherein the first electrode layer (electroconductive layer 4) and second electrode layer (electroconductive layer 3) are each associated at a respective one of said two opposite sides of the heating layer (Figure 3 Column 4 Lines 39-44; resistive layer 2 is arranged between two electrical layer 3 and 4), with at least one part of the heating layer that is set between the first electrode layer and the second electrode layer, in contact with them (Figure 3 Column 4 Lines 39-55; flat electrodes 3 and 4 are bonded with resistive layer 2),
Figure 3 shows that the two flat electrode layers on two opposites sides of the heating layer and since they are bonded, they are in contact with each other.
wherein the casing (insulating layer 8, insulating layer 9, and insulating layer 10) comprises at least one first casing layer (insulating layer 9) and one second casing layer (insulating layer 10), each facing a respective one of said two opposite sides of the heating layer (Figure 3; one layer of the casing 9 is arranged on one side of the heating layer along with flat electrode 4 and the other layer of the casing 10 is arranged on the other side of the heating layer along with flat electrode 3) and being made at least in part of a polymer-based material (Column 7 Lines 13-26; insulating layers are made of polyester),
wherein at least one from among the first electrode layer (electroconductive layer 4), the second electrode layer (electroconductive layer 3) and the heating layer (resistive layer 2) is prearranged in such a way (Figure 2) that at least one part of the polymer-based material of the first casing layer and the second casing layer (Column 7 Lines 13-26; insulating layers made of polyester) is bonded (Column 5 Lines 49-55; joined mechanically; manner of fixation such as a screw) to a corresponding part (Figure 2 Column 5 Lines 46-49; openings 11 and region 23) of the polymer-based material of the heating layer (Column 5 Lines 49-55; screw is retained in region 23 of resistive layer 2 fitted with insulating material) at two opposite sides (Figure 3; both sides of the heating layer are penetrated at the same corresponding part as that of the electrode layers and casing layers).
See claim interpretation for “or” above.
Said screw penetrates both sides of the insulating material of the resistive layer. As can be seen in Figure 2 and Column 5 Lines 41-49, the intended penetration position of the screw through the openings through the electroconductive layers and resistive layer are superimposed over each other. While Elsasser does not directly teach that the insulating layers are also penetrated, it is necessary for the screw to penetrate at the very least insulating layer 9 to penetrate all of the electroconductive layers. Furthermore, Column 3 Lines 54-59 teach that the purpose of the screw is to allow the resistive heating element to be fixed on a wall or a floor. The screw would be unable to penetrate all the superimposed openings through the electroconductive layers and resistive layer while also fixing the resistive heating element to a wall or floor without penetrating at least two of the casing layers (see Figure 2).
Fails to teach:
a heating layer made of at least one polymer-based material having a positive temperature coefficient (PTC) effect
at least one part of the polymer-based material of at least one of the first casing layer and the second casing layer is directly welded or directly bonded chemically to a corresponding part of the polymer-based material of the heating layer at two opposite sides,
wherein the at least one polymer-based material having a PTC effect is a co-continuous polymeric composite, having a matrix that comprises at least two immiscible polymers and at least one electrically conductive filler in the matrix,
and wherein at least one of the at least two immiscible polymers in high-density polyethylene and at least another one of the at least two immiscible polymers is polyoxymethylene.
BATLIWALLA teaches an electrical heating device, wherein:
a heating layer (conductive polymer) made of at least one polymer-based material having a positive temperature coefficient (PTC) effect (Page 3 Lines 47-53; conductive polymer exhibits PTC behavior)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Batliwalla and have the heating layer exhibit a positive temperature coefficient effect. This would have been done so that the heating layer would be self-regulating (BATLIWALLA Page 3 Lines 47-53).
Elsasser modified with Batliwalla fails to teach:
at least one part of the polymer-based material of at least one of the first casing layer and the second casing layer is directly welded or directly bonded chemically to a corresponding part of the polymer-based material of the heating layer at two opposite sides,
wherein the at least one polymer-based material having a PTC effect is a co-continuous polymeric composite, having a matrix that comprises at least two immiscible polymers and at least one electrically conductive filler in the matrix,
and wherein at least one of the at least two immiscible polymers in high-density polyethylene and at least another one of the at least two immiscible polymers is polyoxymethylene.
Gray teaches a heating element, wherein:
at least one part of the polymer-based material of at least one of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly bonded chemically to a corresponding part of the polymer-based material of the heating layer (Column 5 Lines 5-6; sheet 12 is saturated with polyvinyl chloride plastisol) at two opposite sides (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction),
See claim interpretation above for “or”.
at least one part of the polymer-based material of the first casing layer (Column 5 Lines 32-34; top cover sheet 18 formed of polyvinyl chloride) and the second casing layer (Column 5 Lines 32-34; bottom cover sheet 20 formed of polyvinyl chloride) is directly welded or directly chemically bonded to a corresponding part at least one of said opposite sides of the heating layer (Column 6 Lines 11-16; the segments 14 and 16 of sheet 12 is chemically bonded to the monomeric plasticized monomeric plasticized polyvinyl chloride bottom sheet 20 by a suitable heating processing or laminating operation of known construction)
Elsasser also teaches of welding a polyester sheet to the border of the resistive layer for the purpose of making the apparatus water-tight (Column 8 Lines 21-28). Elsasser further teaches that the insulating layers consist of polyester (Column 7 Lines 13-14).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Gray and chemically bond the heating layer with the casing layer. This would have been done to make the device water-tight (Elsasser Column 8 Lines 21-28).
One embodiment of bonding the heating layer with the casing layer at the edges to make a seal is taught by Stinger (US 3900654 A).
Elsasser modified with Gray fails to teach:
wherein the at least one polymer-based material having a PTC effect is a co-continuous polymeric composite, having a matrix that comprises at least two immiscible polymers and at least one electrically conductive filler in the matrix,
and wherein at least one of the at least two immiscible polymers in high-density polyethylene and at least another one of the at least two immiscible polymers is polyoxymethylene.
Bilotti teaches a conductive polymer composite, wherein:
the conductive polymer composite may be advantageously employed in a heating element (Paragraph 16)
wherein the at least one polymer-based material (Paragraph 2; conductive polymer composites) having a PTC effect (Paragraph 30; conductive polymer composites exhibit a PTC effect) is a co-continuous polymeric composite (Paragraph 39; first and second polymer are rendered co-continuous co-continuous), having a matrix that comprises at least two immiscible polymers (Paragraphs 13 and 40; first and second polymer are immiscible and rendered co-continuous) and at least one electrically conductive filler in the matrix (Paragraph 10; conductive polymer composite comprising conductive particles dispersed in a polymer matrix),
and wherein at least one of the at least two immiscible polymers in high-density polyethylene (Paragraph 42; first polymer comprises a high-density polyethylene) and at least another one of the at least two immiscible polymers is polyoxymethylene (Paragraph 50; second polymer comprises an elastomer).
Polyoxymethylene is well known in the art to be used as an elastomer as evidenced by Schlarb (US 20130062119 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Bilotti and have the polymer-based heater layer be made of a co-continuous polymeric composite. This would be done to reduce manufacturing costs of the heating layer and to have a reduced percolation threshold compared to monophasic CPCs (Bilotti Paragraph 24)


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Elsasser (US 6423951 B1), in view of BATLIWALLA (EP 0307007 A2), Gray (US 4250397 A), and Bilotti (US 20170213616 A1) and in further view of Stinger (US 3900654 A).
Regarding claim 21, Elsasser as modified teaches the device according to claim 17.
Stinger teaches a composite polymeric electric heating element, wherein:
said at least one part of the polymer-based material of the first casing layer and the second casing layer comprises at least one from among high-density polyethylene, polyoxymethylene, polyethylene (Column 2 Lines 38-50; the insulating film on both sides of the conductive elastomer layer is a polyethylene terephthalate film).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Elsasser with Stinger and used polyethylene film as the insulating film for the casing layer. This would have been done because polyethylene terephthalate is a highly flexible, non-elastomeric durable plastic material that is impervious to the conductive elastomer composition during preparation of the product (Stinger Column 2 Lines 38-50).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763